Case 7:19-cv-02296-NSR Document 25 Filed 05/18/20 Page 1 of 7
          Case 7:19-cv-02296-NSR Document 25 Filed 05/18/20 Page 2 of 7



the case caption and parties as follows: (1) terminate Defendants C.O. Jeveri Pitter, C.O. Jeffrey

Bonzim, C.O. Tevert Pitters, C.O. Zikiya Reyes, 2 and Lt. Bucolo 3 from the case, (2) modify

Defendant C.O. Steven Purcell’s name to C.O. Steven Purcell, Jr., and (3) add Defendant C. Steven

Purcell, Sr. to the case and case caption.

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil

Procedure generally requires that the summons and complaint be served within 90 days of the date

the complaint is filed, Plaintiff is proceeding IFP and could not have served the summons and

complaint until the Court reviewed the complaint and ordered that a summons be issued. The Court

therefore extends the time to serve until 90 days after the date the summons is issued. If the

complaint is not served within that time, Plaintiff should request an extension of time for service.

See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility

to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d

Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary to

identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’

for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants (1) Thomas Griffin, (2) C.O. Zikiya

Reyes-Jordan, (3) Lt. Susan Hann, (4) Superintendent LaManna, (5) Lt. Orazio Bucolo, (6) DSS




2
        The Clerk should not terminate Defendant C.O. Zikiya Reyes-Jordan from the case.
3
        The Clerk should not terminate Defendant Lt. Orazio Bucolo from the case.

                                                   2
          Case 7:19-cv-02296-NSR Document 25 Filed 05/18/20 Page 3 of 7



A. Russo, (7) C.O. Daniel Huttel, (8) C.O. Clifford Gunsett, (9) C.O. Steven Purcell, Jr., (10) C.O.

James Garcia, (11) C.O. Keith Daishawn, (12) C.O. Jeffery Bengim, (13) Dr. Yelena Korobkova,

(14) C.O. Fonseca, (15) C.O. Robert Womacsko, (16) Sgt. Dennis Benitez, Jr., (17) Lt. Byran P.

Anspach, (18) C.O. Damon M. Ausman, (19) Craig F. Doyle, (20) C.O. Christina Lorenzo, (21)

Captain Bey, (22) Robert Hotaling, (23) Anthony Annucci, Acting Commissioner for DOCCS, and

(24) C. Steven Purcell, Sr. through the U.S. Marshals Service, the Clerk of Court is instructed to

fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of

these defendants. According to the second amended complaint, the service address for all

Defendants, except Anthony Annucci, is Green Haven Correctional Facility, 594 Route 216,

Stormville, NY, 12582-0010. The service address for Defendant Anthony Annucci is 1220

Washington Ave., Albany, NY 12226. The Clerk of Court is further instructed to issue a summons

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to effect

service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                          CONCLUSION

        The Clerk of Court is directed to modify the case caption and parties as follows: (1)

terminate Defendants C.O. Jeveri Pitter, C.O. Jeffrey Bonzim, C.O. Tevert Pitters, C.O. Zikiya

Reyes, 4 and Lt. Bucolo 5 from the case; (2) modify Defendant C.O. Steven Purcell’s name to C.O.

Steven Purcell Jr.; and (3) add Defendant C. Steven Purcell Sr. to the case and caption.

        The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for Defendants Griffin, Reyes-Jordan, Hann, LaManna, Bucolo, Russo, Huttel, Gunset, Purcell Jr.,


4
        The Clerk should not terminate Defendant C.O. Zikiya Reyes-Jordan from the case.
5
        The Clerk should not terminate Defendant Lt. Orazio Bucolo from the case.

                                                 3
Case 7:19-cv-02296-NSR Document 25 Filed 05/18/20 Page 4 of 7
Case 7:19-cv-02296-NSR Document 25 Filed 05/18/20 Page 5 of 7



            DEFENDANTS AND SERVICE ADDRESSES


    Thomas Griffin
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    C.O. Zikiya Reyes-Jordan
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Lt. Susan Hann
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Supt. LaManna
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Lt. Orazio Bucolo
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    DSS A. Russo
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    C.O. Daniel Huttel
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    C.O. Clifford Gunsett
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    C.O. Steven Purcell Jr.
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010
Case 7:19-cv-02296-NSR Document 25 Filed 05/18/20 Page 6 of 7



    C.O. James Garcia
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    C.O. Keith Daishawn
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    C.O. Jeffery Bengim
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Dr. Yelena Korobkova
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    C.O. Fonseca
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    C.O. Robert Womacsko
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Sgt. Dennis Benitez Jr.
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Lt. Byran P. Anspach
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    C.O. Damon M. Ausman
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010



                                   6
Case 7:19-cv-02296-NSR Document 25 Filed 05/18/20 Page 7 of 7



    Craig F. Doyle
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    C.O. Christina Lorenzo
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Captain Bey
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Lt. Robert Hotaling
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Anthony Annucci, Acting Commissioner for DOCCS
    Department of Corrections and Community Supervision
    1220 Washington Avenue
    Albany, NY 12226

    Steven Purcell Sr.
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010




                                   7
